Citation Nr: 1044988	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint problems, to 
include as secondary to service-connected meningitis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to service-
connected meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967, and from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Nashville, Tennessee.  

In July 2006, the RO, in pertinent part, denied the Veteran's 
claims of entitlement to service connection for PTSD and 
depression.  The Veteran filed a notice of disagreement with 
respect to the PTSD claim in August 2006, and the RO issued a 
statement of the case in February 2007.  The Veteran filed a 
substantive appeal in March 2007.  

In August 2007, the RO, in pertinent part, denied the Veteran's 
claims of entitlement to service connection for joint problems 
and degenerative disc disease of the lumbar spine.  The Veteran 
filed a notice of disagreement with these claims dated in 
September 2007 and the RO issued a statement of the case dated in 
February 2008.  The Veteran filed a substantive appeal in March 
2008.

In this case, the Board notes that the Veteran has been diagnosed 
with PTSD.  The Board also notes that the Veteran has a diagnosis 
of generalized anxiety disorder and depressive disorder .  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issue as set forth 
above.

The issues of entitlement to service connection for an acquired 
psychiatric disorder and degenerative disc disease of the lumbar 
spine are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not demonstrate that joint conditions, 
to include osteoarthritis of the right shoulder, osteoarthritis 
of the bilateral knees, and osteoarthritis of the bilateral hips, 
are causally or etiologically related to the Veteran's active 
military service, nor may such condition be presumed to have been 
incurred in or aggravated by service or caused by the Veteran's 
service-connected meningitis.


CONCLUSION OF LAW

Joint conditions, to include osteoarthritis of the right 
shoulder, osteoarthritis of the bilateral knees, and 
osteoarthritis of the bilateral hips, were not incurred in or 
aggravated by active service, nor may such conditions be presumed 
to have been incurred or aggravated in service or caused by the 
Veteran's service-connected meningitis. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's joint claim, the Board finds that 
VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in May 2007 and 
February 2008 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claim and informed him of his and VA's respective 
responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  the Veteran 
has also been afforded a VA examination in connection with the 
claim.  After a review of the Veteran's claims file, the Board 
finds that there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to the claim are rendered moot; and 
no further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including and arthritis, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for joint problems, to include as secondary to service-connected 
meningitis.  

The Veteran's service treatment records record no complaints of 
or treatment for joint problems in service.  The Veteran was 
treated for meningitis in service.  The Veteran's medical records 
indicate an uneventful recovery after intensive treatment.  The 
Veteran's separation examination noted a surgical scar to the 
right wrist, and an otherwise normal examination.  The Veteran 
reported swollen and painful joints in his medical history at 
service separation.  

After service, the Veteran's medical records indicate that the 
Veteran has been diagnosed with osteoarthritis of the knees and 
hips, as well as degenerative changes and mild impingement of the 
right shoulder.  A VA treatment record dated in October 2005 
indicates that the Veteran injured his right knee while kneeling.  
He was indicated to have prepatellar bursis.  An x-ray of the 
right knee showed mild degenerative spurring and old 
posttraumatic changes of the proximate fibula; probable 
prepatellar bursitis.  The Veteran's treatment records do not 
indicate that the Veteran's joint conditions are in any way 
related to his military service.  

In order to determine whether the Veteran has joint problems that 
are related to his military service, the Veteran was afforded a 
VA examination dated in June 2008.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection with 
the examination and report.  The Veteran reported having joint 
pains in the various joints for the past 25 years.  His right 
shoulder, both hips, and both knees were indicated to be 
primarily involved.  The Veteran reported intermittent pain and 
swelling, and stiffness in these joints.  None of the joints, 
however, would get red or warm, or lock up or give way.  Activity 
was noted to aggravate the joints or cause flare-ups of pain.  
The Veteran's right shoulder, bilateral hips, and bilateral knees 
were examined and x-rays were included for each affected joint.  
After examination, the Veteran was diagnosed with osteoarthritis 
of the right shoulder, osteoarthritis of the bilateral knees, and 
osteoarthritis of the bilateral hips.  The examiner explained 
that he reviewed the Veteran's claims file, service medical 
records, and VA medical records.  He also took a medical history 
and conducted a physical examination of the Veteran.  After doing 
so, the examiner stated that "I am unable to establish an 
etiological connection between his shoulder, hip, and knee 
problems and his service-connected meningitis without resorting 
to mere speculation."  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed right shoulder, bilateral hip and bilateral 
knee conditions.  In this case, the Veteran's medical records do 
not indicate that these conditions had their onset in service or 
within one year of service.  The Veteran's service treatment 
records are negative for osteoarthritis or other shoulder, knee, 
and hip disabilities and the Veteran's joint problems did not 
appear in his medical records until many years after the 
Veteran's military service.  In addition, the June 2008 VA 
examiner, that examined the Veteran and his claims file in 
connection with the examination, did not relate these conditions 
to service or his service-connected meningitis.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence in this case does not indicate a diagnosis 
of right shoulder, knee or hip disabilities until many years 
after service, and there is no indication in the Veteran's 
medical records that these disabilities are otherwise related to 
the Veteran's service.  In addition, the June 2008 VA examiner, 
that examined the Veteran and his claims file in connection with 
the examination, did not relate these conditions to service or 
his service-connected meningitis.

Here, the Board notes that the Veteran has contended on his own 
behalf that he has joint disorders that are related to his 
military service.  In this regard, the Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the existence of joint disorders or the potential relationship 
between such disorders and the Veteran's military service to be 
complex in nature.  See Woehlaert, supra (although the claimant 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that, as a lay 
person, the Veteran's statements regarding diagnosis and 
causation to be of little probative value, as he is not competent 
to opine on such a complex medical question.  In this regard, the 
Board also notes that, while the medical evidence does indicate 
that the Veteran has diagnosed right shoulder, knee, and hip 
osteoarthritis, the medical evidence does not indicate the 
presence of arthritis in service or until many years thereafter.  
And while the Veteran may be competent to describe his symptoms 
since service, he is not able to say that such symptoms are 
attributable to a particular disorder.  Thus, service connection 
by way of continuity of symptomatology is also not supported by 
the evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
joint conditions, to include osteoarthritis of the right 
shoulder, osteoarthritis of the bilateral knees, and 
osteoarthritis of the bilateral hips, are etiologically related 
to his military service or his service-connected meningitis.  The 
Board may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for joint conditions, to include 
osteoarthritis of the right shoulder, osteoarthritis of the 
bilateral knees, and osteoarthritis of the bilateral hips, is 
denied.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, and degenerative disc disease of 
the lumbar spine must be remanded for further action.

First, with respect to the Veteran's acquired psychiatric 
disorder claim, the Board notes that service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the Veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of an in-service stressor for PTSD will vary depending 
on whether or not the Veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not related 
to combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or statements.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

In this case, the Veteran contends that he has PTSD that is 
related to stressors that he experienced while serving on active 
duty.  The Veteran's service treatment records indicate that the 
Veteran was seen in July 1966, prior to going to Vietnam, for 
complaints of "nerves."  He was noted to have diffuse anxiety.  
In July 1967, the Veteran complained of nervousness at times and 
reported that his nerves were going bad and that he was unable to 
hold a glass of water.  He was indicated to be normal around 
friends but nervous with strangers.  Examination was indicated to 
be within normal limits.  The Veteran's service separation 
examination in February 1972 was normal.

VA treatment records are inconclusive regarding whether the 
Veteran has PTSD.  He has had a positive screen for PTSD and 
treatment notes that indicate a diagnosis of this condition.  On 
the other hand, the Veteran, in October 2005, underwent an 
evaluation that concluded that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  In addition, the Veteran has 
been diagnosed with various other acquired psychiatric disorder, 
to include generalized anxiety disorder and depressive disorder.  

In June 2008, the Veteran was afforded a VA examination in 
connection with his claim.  The Veteran was diagnosed with 
generalized anxiety disorder.  The examination report does not 
indicate that the Veteran's claims file was reviewed; the report 
also indicates that the Veteran was seen in 1971 for treatment.  
The examiner stated that he could not relate the Veteran's 
current generalized anxiety disorder  to early treatment in 1971.  

After the VA examination, the Veteran submitted an October 2008 
report of his private psychologist.  The Veteran was noted to 
have had combat experiences in Vietnam.  The Veteran was 
diagnosed with PTSD, chronic and severe. 

With respect to his service stressors, it is noted that the 
Veteran's service records do not indicate that the Veteran was 
awarded combat citations for purposes of the application of 
38 U.S.C.A. § 1154(b).  The Veteran reports that his base in 
Vietnam was attacked by Vietcong shooting guns and mortars soon 
after he arrived.  A week later, the Veteran reported that a 
vehicle in a convoy behind him ran off the road and turned over, 
burning five men inside.  Approximately a month after that, the 
Veteran reported another attack at Big Red Ones base camp where 
they were attacked with gunfire at night.  The Veteran reported 
that their tent was shot up and others were set on fire.  The 
Veteran stated he shot a man that night.  The Veteran  also 
reported being subject to mortar fire and small arms fire at 
various times.  He indicated that his unit lost men to firefights 
on occasion.  The Veteran indicated that the first incident 
occurred in November 1966 in Cam Ranh Bay, and the second 
incident occurred in October 1967.  The Veteran stated that he 
has forgotten the names of those killed that served in his unit.  
The Veteran's service personnel records indicate that the Veteran 
service with D battery, 5th Battalion, 2nd Artillery in Vietnam 
from November 1, 1966 to September 8, 1967, and with A Battery, 
4th Battalion, 60th Artillery in Vietnam from November 16, 1969 
to June 5, 1971.

The RO requested verification of the Veteran's stressors.  The 
CURR responded by noting that the researched information did not 
indicate that the Veteran's battery was located or attached to a 
unit in Cam Ranh Bay during the cited period.  The Veteran's 
stressors were also otherwise unverified.  

Because there is no evidence of engagement in combat, the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.  
Here, upon remand, the Veteran should be afforded an additional 
opportunity to provide detailed information regarding his claimed 
in service stressors, to include specific names, dates, and 
locations. 

In addition, because there is conflicting medical evidence 
regarding whether the Veteran meets the criteria for a diagnosis 
of PTSD, the Board finds that the Veteran should be afforded an 
additional VA psychiatric examination to identify the Veteran's 
current psychiatric disorders and to determine (i) whether the 
Veteran meets the criteria for a diagnosis of PTSD, (ii) if PTSD 
is diagnosed, whether it is at least as likely as not that the 
PTSD is due to a confirmed or verified in-service stressor, 
and/or (iii) whether it is at least as likely as not that a 
psychiatric disorder other than PTSD was caused by the Veteran's 
military service or any event that occurred therein.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically comment on the subsequent October 2008 
private psychiatric report and should indicate whether the 
Veteran's complaints of nerves in service are related to any 
current psychiatric disorder.  See Groves v. Peake, 524 F.3d 1306 
(Fed. Cir. 2008) (holding that when a chronic disease is 
identified in service and at any time after service, service 
connection will be granted without the need for nexus evidence).  
The examiner should also specifically indicate that the Veteran's 
claims file has been reviewed in connection with the examination 
and report.  

Here, the Board notes that VA recently amended the regulations 
concerning the evidentiary standards for establish an in-service 
stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

As these regulations are new, upon remand the Veteran should be 
notified of the current regulations pertaining to substantiation 
of his service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

Next, with respect to the Veteran's claim for degenerative disc 
disease of the lumbar spine, the Board notes that the Veteran's 
service treatment records are negative for any complaints of or 
treatment for a back disorder.  The Veteran's February 1972 
separation examination indicated no back condition at service 
separation.  The Veteran was noted to have had treatment for 
meningitis from January 19, 1966 to March 15, 1966.  The 
condition was noted to be serious with episodes of apnea and 
sinus bradycardia.  The Veteran was noted to be semicomatose and 
very restless.  After intensive treatment, the Veteran was found  
to have made an uneventful recovery.  There is no indication that 
the Veteran's back was implicated in this treatment. 

After service, there is no indication of any back disorder for 
many years after service.  The Veteran was noted to have been 
diagnosed with degenerative changes at L4-L5 and L5-S1 in a 
February 2005 x-ray report.  There was no evidence of fracture 
and the disc spaces were indicated to be well maintained.  There 
was no spondylosis or spondylolisthesis.  Other treatment records 
indicated chronic low back pain.

A VA examination dated in June 2008.  The Veteran was diagnosed 
with degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  The examiner opined that there was, as 
likely as not, an etiological connection between his low back 
spine condition and his service-connected meningitis.  An 
addendum to this opinion was also submitted, dated in August 
2008, in which the examiner stated that, when the Veteran had 
meningitis in service, he had severe muscle spasms in his back, 
which caused him to have considerable reverse arching of the 
spine.  Since then, the examiner stated that the Veteran 
continued to have an exaggerated lumbar lordotic curve of the 
spine, which in the examiner's opinion could as likely as not 
cause his low back condition.

Based on the foregoing, the Board determines that the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the June 2008 VA examination report (or a 
suitable substitute if this examiner is unavailable).  The 
examiner should, after reviewing the claims file, indicate on 
what basis the examiner found that the Veteran had severe muscle 
spasms in his back in service as a result of meningitis, which 
caused him to have considerable reverse arching of the spine.  
The examiner should also indicate on what basis the Veteran is 
indicated to have an exaggerated lumbar lordotic curve of the 
spine.  Citations to the medical record should be requested.  The 
examiner should offer his revised opinions in an addendum to the 
June 2008 report.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

In this regard, the Board notes that the Veteran's service 
treatment records and post-service treatment records do not 
indicate support for the examiner's observations.  Rather, the 
Veteran's service treatment records show no treatment for any 
back disability in service or for many years therafter, nor do 
the records indicate exaggerated lumbar lordotic curve of the 
spine.  A clarification of the examiner's medical opinion is 
warranted in this case.  

Finally, the Board notes that the Veteran has been treated at the 
Nashville VA Medical Center.  Upon remand, the RO should update 
the Veteran's records from this facility dated since May 2008.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran VCAA-compliant 
notice as to the amended provisions of 
38 C.F.R. § 3.304(f) pertaining to 
verification of in-service stressors for a 
service connection claim for PTSD, 
effective July 13, 2010. 

2.  Take appropriate steps to contact the 
Veteran and request that he identify all VA 
and non-VA health care providers, other 
than those already associated with the 
Veteran's claims file, that have treated 
him since service for his claimed 
disabilities.  This should specifically 
include treatment records from the 
Nashville VA Medical Center dated since May 
2008.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.  The 
Veteran may submit medical records directly 
to VA.  

3.  Contact the Veteran and advise him to 
submit any additional information or evidence 
potentially corroborative of his claimed in-
service stressors.  The Veteran should be 
told to be as specific as possible with 
respect to names, dates, locations, and units 
involved.  In doing so, the RO should notify 
the Veteran that he may submit lay statements 
and/or buddy statements from fellow 
servicemen or people who knew him during this 
period and could verify his report, and 
photos, contemporaneous letters, or other 
information that may corroborate his 
statements.  

If appropriate, the RO should then review the 
file and prepare a summary of all claimed and 
verifiable stressors.  This summary, and all 
associated documents, should be sent to the 
U.S. Army and Joint Services Records Research 
Center (JSRRC). The RO must request that the 
JSRRC provide information which might 
corroborate the alleged stressors.  The RO 
must associate any response and/or additional 
records with the claims file.

4.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature and etiology of his 
acquired psychiatric disorder, to include 
PTSD.  The claims file and a separate copy 
of this remand must be provided to the 
examiner for review in conjunction with 
the examination, the receipt of which 
should be acknowledged in the examination 
report.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD and 
depressive disorder, according to the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  
If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  The examiner should specifically 
comment on the October 2008 private 
psychiatric report and should indicate 
whether the Veteran's complaints of nerves 
in service are related to any current 
psychiatric disorder.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  
The rationale for any opinion offered should 
be provided.  

5.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the June 2008 VA 
spine examination report (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of preparing 
an addendum.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) should 
acknowledge such review in the examination 
report).  The examiner should, after 
reviewing the claims file, indicate on 
what medical basis the examiner found that 
the Veteran had severe muscle spasms in 
his back in service as a result of 
meningitis, which caused him to have 
considerable reverse arching of the spine.  
The examiner should also indicate on what 
medical basis the Veteran is indicated to 
have an exaggerated lumbar lordotic curve 
of the spine.  A  citation to evidence in 
the Veteran's claims file is requested.  
The examiner should offer his revised 
opinions in an addendum to the June 2008 
report. 

6.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  If a claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


